                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No. 2:18-cv-08391-JFW-KES                                                Date: October 3, 2018

Title: ANDRE LAMONT SWAFFORD v. D. ASUNCION, Warden

PRESENT:

             THE HONORABLE KAREN E. SCOTT, U.S. MAGISTRATE JUDGE

                 Jazmin Dorado                                      Not Present
                Courtroom Clerk                                     Court Reporter

        ATTORNEYS PRESENT FOR                              ATTORNEYS PRESENT FOR
              PLAINTIFF:                                        DEFENDANT:
             None Present                                        None Present



 PROCEEDINGS (IN CHAMBERS):                             Order to Show Cause Why the Petition
                                                       Should Not Be Dismissed as Unexhausted

       On September 28, 2018, the Court received a Petition for Writ of Habeas Corpus by a
Person in State Custody pursuant to 28 U.S.C. § 2254 (the “Petition” at Dkt. 1) from Andre
Lamont Swafford (“Petitioner”).

        The Petition challenges Petitioner’s 2015 conviction for second degree murder. (Pet. at 2
¶ 2.) The Petition is captioned as a “Protective Federal Petition” and indicates that Petitioner has
not presented any claims yet to the California Supreme Court. (Pet. at 4 ¶ 3 [indicating
Petitioner did not file a petition for review in the California Supreme Court]; id. at 3-4 ¶ 6
[indicating Petitioner has a habeas petition pending in the Los Angeles County Superior Court
and has not filed any other habeas petitions].) See generally O’Sullivan v. Boerckel, 526 U.S.
838, 845-47 (1999) (federal exhaustion requires that claims have been presented to the California
Supreme Court).

        Under Rhines v. Weber, 544 U.S. 269 (2005), a district court has discretion to stay a
§ 2254 petition to allow a petitioner to exhaust his claims in state court without running afoul of
the one-year limitations period for federal habeas review. Id. at 273-75. A district court may
stay a petition if: (1) the petitioner has good cause for his failure to exhaust his claims; (2) the
unexhausted claims are potentially meritorious; and (3) there is no indication that the petitioner
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

 Case No. 2:18-cv-08391-JFW-KES                                                 Date: October 3, 2018
                                                                                               Page 2

intentionally engaged in dilatory tactics. Id. at 278.1

        On or before October 31, 2018, Petitioner shall (1) file a motion for stay, addressing
why he satisfies the three parts of the Rhines test described above, or (2) file a response to this
order to show cause explaining why he believes his claims are exhausted for purposes of federal
habeas review.




                                                                        Initials of Deputy Clerk JD




       1
         Because the Petition is wholly unexhausted, the stay-and-abeyance procedure described
in Kelly v. Small, 315 F.3d 1063, 1068 (9th Cir. 2002) is not available.
